DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending wherein claims 1-9 are currently under examination and claims 10-11 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method for manufacturing an aluminum alloy sheet. Applicant’s election of claims 1-9 was made with traverse in the Response filed on July 14, 2022. Applicant traverse on the ground that there is no evidence of record to show that the claimed product can be made as the Office has alleged or that the claimed process can be used to make a different product and the Office has simply stated the conclusions. The Applicant further argues that a search of all the claims would not impose a serious burden on the Office and the Office has failed to meet the burden necessary in order to sustain the requirement for restriction. 
In response, the Examiner notes that many alloys commercially made by casting can be made by additive manufacturing and evidence of this need not be provided by the Examiner in the form of a reference in order to make a restriction. Finally, the Examiner notes that although some of the searching may overlap, to examine both of these inventions would require not only additional searching but also would require consideration of additional 112 issues, consideration of the combinability of prior art references, the formulation of rejections, etc. Therefore, the requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasunaga et al. (JP 2007-254825). 
In regard to claim 1, Yasunaga et al. (JP ‘825) discloses aluminum base alloy sheets having compositions relative to that of the instant invention as set forth below (abstract and [0020]).
Element
Instant Claim
(mass percent)
Yasunaga et al. (JP ‘825)
(mass percent)
Overlap
Mg
0.4 – 1.0 
0.2 – 1.2 
0.4 – 1.0 
Si
0.6 – 1.5 
0.4 – 1.3 
0.6 – 1.3 
Cu
0.6 – 1.3 
0.001 – 1 
0.6 – 1 
Al
Balance
Balance
Balance


The Examiner notes that the amounts of magnesium, silicon and copper disclosed by Yasunaga et al. (JP ‘825) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon and copper for aluminum base alloys from the amounts disclosed by Yasunaga et al. (JP ‘825) because Yasunaga et al. (JP ‘825) discloses the same utility throughout the disclosed ranges. 
With respect to the transitional phrase “containing” in line 2 of claim 1, the Examiner notes that this language renders the claim open to additional, unrecited elements such as the manganese set forth Yasunaga et al. (JP ‘825). MPEP 2111.03 
With respect to the recitation “for automotive structural member” in claim 1, although Yasunaga et al. (JP ‘825) discloses parts for automobiles [0093], this recitation has been considered a recitation of intended use that would not further limit the structure of the aluminum alloy. MPEP 2111.02 II. 
With respect to the recitation “wherein an earing ratio is -13.0% or less” in claim 1, Yasunaga et al. (JP ‘825) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
In regard to claim 2, Yasunaga et al. (JP ‘825) discloses 0.2 to 1.2 mass percent magnesium, which encompasses the range of the instant invention [0020]. 
In regard to claims 3-4, Yasunaga et al. (JP ‘825) discloses 0.4 to 1.3 mass percent silicon, which encompasses the range of the instant invention [0020]. 
In regard to claims 5-8, Yasunaga et al. (JP ‘825) discloses 0.3 mass percent or less chromium, which is the same range as the instant invention [0020]. 
With respect to the recitation “wherein the aluminum alloy sheet for automotive structural member has such a bake hard property that, after 20 minute artificial aging treatment is performed at 180⁰C, a 0.2% proof stress is 250 MPa or more” in claim 9, the Examiner notes that because Yasunaga et al. (JP ‘825) discloses a substantially similar composition, this property would be expected in the aluminum alloy sheet of Yasunaga et al. (JP ‘825) if a 20 minute artificial aging treatment is performed at 180⁰C were performed on the aluminum alloy sheet. MPEP 2112.01 I. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/               Primary Examiner, Art Unit 1759